Exhibit 10.1
 
 
The Finish Line, Inc.
 
2009 Incentive Plan
 


Article 1.
Establishment, Purpose and Term.

 
Section 1.1 Establishment.  The Finish Line, Inc. 2009 Incentive Plan (“Plan”)
is hereby established by The Finish Line, Inc. (“Company”). Subject to Section
13.1, Awards may be granted as provided herein for the term of the Plan.
 
Section 1.2 Purposes.  The purposes of the Plan are to foster and promote the
long-term financial success of the Company and materially increase shareholder
value by motivating performance through incentive compensation. The Plan also is
intended to encourage Participant ownership in the Company, attract and retain
talent, and enable Participants to participate in the long-term growth and
financial success of the Company. In addition, the Plan provides the ability to
make Awards linked to the profitability of the Company’s businesses and
increases in shareholder value.
 
Section 1.3 Term.  The Plan shall be effective on the date the Plan is approved
by the Board of Directors. Any Awards granted under the Plan prior to the date
the Plan is approved by shareholders of the Company shall be contingent upon the
approval of the Plan by shareholders and no Award may be exercised until the
Plan is approved by Shareholders. No additional Incentive Stock Options shall be
made after the tenth anniversary of the date the Plan is approved by the
Company’s shareholders. After the expiration or termination of the Plan,
outstanding Awards shall be administered in accordance with the provisions
hereof and thereof. The Plan shall continue in effect until all matters relating
to the settlement of Awards and administration of the Plan have been completed.
 
Article 2.
Definitions.

 
For purposes of the Plan, the following terms are defined as set forth below and
certain other terms used herein have definitions given to them in the first
place in which they are used:
 
Section 2.1 “2002 Plan” means the 2002 Stock Inventive Plan of The Finish Line,
Inc. (as Amended and Restated July 21, 2005), as amended.
 
Section 2.2 “Affiliate” means any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated association or other entity that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under control
with, the Company.
 
Section 2.3 “Agreement” means any agreement entered into pursuant to the Plan by
which an Award is granted to a Participant.
 
Section 2.4 “Award” means any Bonus Award, Stock Option, Stock Appreciation
Right, Restricted Stock, Deferred Stock, or Performance Award granted to a
Participant under the Plan. Awards shall be subject to the terms and conditions
of the Plan and shall be evidenced by an Agreement containing such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.
 


 
 
 

--------------------------------------------------------------------------------

 


Section 2.5 “Beneficiary” means any person or other entity, which has been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the compensation, awarded to
such Participant under the Plan, to the extent permitted. If there is no
designated beneficiary, then the term “Beneficiary” means any person or other
entity entitled by will or the laws of descent and distribution to receive such
compensation.
 
Section 2.6 “Board of Directors” or “Board” means the Board of Directors of the
Company.
 
Section 2.7 “Cause” means, unless otherwise specifically provided in an
Agreement, any act or omission which permits the Company to terminate the
written employment agreement or arrangement between the Participant and the
Company or an Affiliate for “cause” as defined in such agreement or arrangement,
or in the event there is no such agreement or arrangement or the agreement or
arrangement does not define the term “cause,” then “Cause” means the occurrence
of one or more of the following events: (a) the willful and continued failure by
the Participant to perform his or her material duties with respect to the
Company or its Affiliates for a period of more than 30 days; (b) the willful or
intentional engaging by the Participant in conduct within the scope of his or
her employment that causes material and demonstrable injury, monetarily or
otherwise, to the Company including, without limitation, embezzlement or theft;
(c) the Participant’s conviction for, or a plea of nolo contendere to, the
commission of a felony involving moral turpitude; or (d) a material breach of
the Participant’s covenants set forth in any other agreement between the
Participant and the Company, that causes a material and demonstrable injury,
monetarily or otherwise, to the Company.
 
Section 2.8 “Class A Common Stock” means the Company’s class A common stock as
set forth and described in the Company’s articles of incorporation, as amended,
whether presently or hereinafter issued, and any other stock or security
resulting from adjustment thereof as described hereinafter.
 
Section 2.9 “Class B Common Stock” means the Company’s class B common stock as
set forth and described in the Company’s articles of incorporation, as amended,
whether presently or hereinafter issued, and any other stock or security
resulting from adjustment thereof as described hereinafter.
 
Section 2.10 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto and the regulations thereunder, as
amended from time to time.
 
Section 2.11 “Commission” means the Securities and Exchange Commission or any
successor thereto.
 
Section 2.12 “Committee” means the committee of the Board responsible for
granting and administering Awards under the Plan, which initially shall be the
Compensation and Stock Option Committee of the Board, until such time as the
Board may designate another committee. The Committee shall consist solely of two
or more directors and each member of the Committee shall be a “non-employee
director” within the meaning of Rule 16b-3 and also an “outside director” under
Section 162(m) of the Code. In addition, each member of the Committee shall
satisfy any independence or other corporate governance standards imposed by the
Nasdaq Stock Market or other securities market on which the Stock shall be
listed from time to time. Notwithstanding the foregoing, if and to the extent
that no Committee exists which has the
 


 
 
2

--------------------------------------------------------------------------------

 


authority to administer the Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.
 
Section 2.13 “Company” means The Finish Line, Inc., an Indiana corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed or consolidated; any corporation for whose
securities the securities of the Company shall be exchanged; and any assignee of
or successor to substantially all of the assets of the Company. Wherever the
context of the Plan so admits or requires, “Company” also means “Affiliate.”
 
Section 2.14 “Covered Employee” means a Participant who is a “covered employee”
within the meaning of Section 162(m) of the Code.
 
Section 2.15 “Deferred Stock” means a right granted to a Participant under
Section 9.1 hereof to receive Stock at the end of a specified deferral period.
 
Section 2.16 “Domestic Relations Order” has the meaning set forth in the Code.
 
Section 2.17 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 2.18 “Exercise Price” means the price that a Participant must pay to
exercise an Award or the amount upon which the value of an Award is based.
 
Section 2.19 “Fair Market Value” means, as of any given date, the average of the
high and low market price on the Nasdaq Stock Market or such other public
trading market on which the Stock is traded on that date. If there is no regular
public trading market for such Stock, the Fair Market Value of the Stock shall
be determined by the Committee in good faith. In each case, the Fair Market
Value shall be determined without regard to whether the Stock is restricted or
represents a minority interest.
 
Section 2.20 “Grant Date” means the date as of which an Award is granted
pursuant to the Plan. In no event may the Grant Date be earlier than the
Effective Date unless the effectiveness of the Award is contingent on the
approval of the Plan by the Company’s shareholders.
 
Section 2.21 “Incentive Stock Option” means any Option that is intended to be,
is designated as, and actually qualifies as, an “incentive stock option” within
the meaning of Section 422 of the Code.
 
Section 2.22 “Non-Qualified Stock Option” means a Stock Option that is not an
Incentive Stock Option.
 
Section 2.23 “Option Period” means the period during which the Option shall be
exercisable in accordance with an Agreement and Article 6.
 
Section 2.24 “Participant” means a person who satisfies the eligibility
conditions of Section 4.6 and to whom an Award has been granted by the Committee
under the Plan. In the event that a Representative is appointed for a
Participant, then the term “Participant” shall mean such appointed
Representative. Notwithstanding the appointment of a Representative, the term
“Termination of Employment” shall mean the Termination of Employment of the
Participant.
 
Section 2.25 “Performance Award” means an Award consisting of Performance Shares
or Performance Units described in Article 10.
 


 
 
3

--------------------------------------------------------------------------------

 


Section 2.26 “Performance Goals” mean the level of performance established by
the Committee as the Performance Goal with respect to a Performance Measure.
Performance Goals may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.
 
Section 2.27 “Performance Measure” means any measure based on any of the
performance criteria set out in this Section, either alone or in any
combination, and, if not based on individual performance, on either a
consolidated or a division or business unit level, as the Committee may
determine and measured on an absolute basis or relative to a pre-established
target, to previous years results or to a designated comparison group:
individual Participant financial or non-financial performance goals; sales; cash
flow; cash flow from operations; operating profit or loss; operating income or
loss; net operating income or loss; net income or loss; operating margin; net
income margin; profit margin; return on assets; return on net assets; four-wall
contribution; economic value added; return on total assets; return on equity;
return on capital; return on operating income; total shareholder return; revenue
or loss; revenue growth or decline; earnings before interest, taxes,
depreciation and amortization (“EBITDA”); EBITDA growth or decline; basic
earnings per share (positive or negative); diluted earnings per share (positive
or negative); funds from operations per share; per share growth (positive or
negative); cash available for distribution; market share; cash available for
distribution per share; per share growth or decline; share price performance on
an absolute basis and relative to an index of earnings per share; improvements
in the Company’s attainment of expense levels; overhead reduction; expense
reduction or control; or implementing or completion of critical projects. The
foregoing criteria shall have any reasonable definitions that the Committee may
specify, which may include or exclude any or all of the following items as the
Committee may specify: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of financing activities; expenses for restructuring
or productivity initiatives; other non-operating items; spending for
acquisitions; effects of divestitures; and effects of litigation activities and
settlements. Any such performance criterion or combination of such criteria may
apply to the Participant’s Award opportunity in its entirety or to any
designated portion or portions of the Award opportunity, as the Committee may
specify. In the event Section 162(m) of the Code or applicable tax or other laws
change to permit the Committee discretion to alter the governing performance
measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant.
 
Section 2.28 “Performance Period” means the time period during which a
Performance Award shall be earned and shall be at least one (1) fiscal year in
length, unless otherwise determined by the Committee.
 
Section 2.29 “Performance Unit” means a right granted pursuant to the terms and
conditions established by the Committee which is described in Section 10.1.
 
Section 2.30 “Performance Share” means a right granted pursuant to the terms and
conditions established by the Committee which is described in Section 10.1.
 
Section 2.31 “Plan” means The Finish Line, Inc. 2009 Incentive Plan, as herein
set forth and as may be amended from time to time.
 


 
 
4

--------------------------------------------------------------------------------

 


Section 2.32 “Representative” means (a) the person or entity acting as the
executor or administrator of a Participant’s estate pursuant to the last will
and testament of a Participant or pursuant to the laws of the jurisdiction in
which the Participant had the Participant’s primary residence at the date of the
Participant’s death; (b) the person or entity acting as the guardian or
temporary guardian of a Participant; or (c) the person or entity which is the
Beneficiary of the Participant upon or following the Participant’s death;
provided that only one of the foregoing shall be the Representative at any point
in time as determined under applicable law and recognized by the Committee.
 
Section 2.33 “Restricted Stock” means Stock granted to a Participant under
Section 8.1 and which is subject to certain restrictions and to a risk of
forfeiture or repurchase by the Company.
 
Section 2.34 “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Commission under
Section 16 of the Exchange Act.
 
Section 2.35 “Stock” means the Company’s Class A Common Stock or Class B Common
Stock, as applicable, whether presently or hereafter issued, and any other stock
or security resulting from adjustment thereof as described hereinafter.
 
Section 2.36 “Stock Appreciation Right” means a right granted under Section 7.1.
 
Section 2.37 “Stock Option” or “Option” means a right, granted to a Participant
under Section 6.1, to purchase Stock at a specified price during specified time
periods.
 
Section 2.38 “Termination of Employment” means the occurrence of any act or
event whether pursuant to an employment agreement or otherwise that actually or
effectively causes or results in the person’s ceasing, for whatever reason, to
be an officer or employee of the Company or of any Affiliate, including, without
limitation, death, disability, dismissal, severance at the election of the
Participant, retirement, or severance as a result of the discontinuance,
liquidation, sale or transfer by the Company or its Affiliates of a business
owned or operated by the Company or its Affiliates. With respect to any
non-employee member of the Board or of a board of directors of an Affiliate,
Termination of Employment means the termination of a Participant’s status as a
non-employee director of the Board or of a board of directors of an Affiliate.
With respect to any other person who is not an employee with respect to the
Company or an Affiliate, the Agreement shall establish what act or event shall
constitute a Termination of Employment for purposes of the Plan. A Termination
of Employment shall occur with respect to an employee who is employed by an
Affiliate if the Affiliate shall cease to be an Affiliate and the Participant
shall not immediately thereafter become an employee of the Company or an
Affiliate.
 
Article 3.
Compensation Committee Administration.

 
Section 3.1 Committee Structure.  The Plan shall be administered by the
Committee, but any action that may be taken by the Committee may also be taken
by the full Board of Directors of the Company.
 
Section 3.2 Committee Actions.  Subject to the Committee’s charter, the
Committee may authorize any one or more of its members or an officer of the
Company to execute and deliver documents on behalf of the Committee or the
Committee may allocate among one or
 


 
 
5

--------------------------------------------------------------------------------

 


more of its members, or may delegate to one or more of its agents, such duties
and responsibilities as it determines.
 
Section 3.3 Committee Authority.  Subject to applicable law, the Company’s
articles of incorporation and by-laws, the Committee’s charter or the terms of
the Plan, the Committee shall have the authority:
 
(a)           to select those persons to whom Awards may be granted from time to
time;
 
(b)           to determine whether and to what extent Awards are to be granted
hereunder;
 
(c)           to determine the class of Stock to be covered by each award
granted hereunder;
 
(d)           to determine the number of shares of Stock to be covered by each
Award granted hereunder;
 
(e)           to determine the terms and conditions of any Award granted
hereunder, including any provisions deemed by the Committee in good faith to be
necessary or appropriate for a “nonqualified deferred compensation plan,” as
defined in Section 409A(d)(1) of the Code, to avoid being subject to taxation
under Section 409A(a)(1) of the Code, provided that the Exercise Price of any
Option or Stock Appreciation Right shall not be less than the Fair Market Value
per share of the underlying Stock as of the Grant Date;
 
(f)           to adjust the terms and conditions, at any time or from time to
time, of any Award (including acceleration of vesting of any Award), subject to
the limitations contained elsewhere herein, including, but not limited to,
Section 13.1 and Section 13.10;
 
(g)           to determine to what extent and under what circumstances Stock and
other amounts payable with respect to an Award shall be deferred, subject to
compliance in good faith with the requirements of the Plan and Section 409A of
the Code to avoid the Award being subject to taxation under Section 409A(a)(1)
of the Code;
 
(h)           to provide for the forms of Agreement to be utilized in connection
with this Plan;
 
(i)           to determine what legal requirements are applicable to the Plan,
Awards, and the issuance of Stock, and to require of a Participant that
appropriate action be taken with respect to such requirements;
 
(j)           to cancel, with the consent of the Participant (if required under
the Plan or the applicable Agreement) or as otherwise provided in the Plan or
the applicable Agreement, outstanding Awards;
 
(k)           to require as a condition of the exercise of an Award or the
issuance or transfer of a certificate (or other representation of title) of
Stock, the withholding from a Participant of the amount of any taxes as may be
necessary in order for the Company or any other employer to obtain a deduction
or as may be otherwise required by law;
 
(l)           to determine whether and with what effect an individual has
incurred a Termination of Employment;
 


 
 
6

--------------------------------------------------------------------------------

 


(m)           to determine the restrictions or limitations on the transfer of
Stock;
 
(n)           to determine whether an Award is to be adjusted, modified or
purchased, or is to become fully or partially exercisable, under the Plan or the
terms of an Agreement;
 
(o)           to determine the permissible methods of Award exercise and payment
within the terms and conditions of the Plan and the applicable Agreement;
 
(p)           to adopt, amend and rescind such rules and regulations as, in its
opinion, may be advisable in the administration of this Plan;
 
(q)           to appoint and compensate agents, counsel, auditors or other
specialists to aid it in the discharge of its duties; and
 
(r)           to make all other determinations which may be necessary or
advisable for the administration of the Plan.
 
The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Agreement) and to otherwise
supervise the administration of the Plan. The Committee’s policies and
procedures may differ with respect to Awards granted at different times and may
differ with respect to a Participant from time to time, or with respect to
different Participants at the same or different times.
 
Section 3.4 Committee Determinations and Decisions.  Any determination made by
the Committee pursuant to the provisions of the Plan shall be made in its sole
discretion, and in the case of any determination relating to an Award may be
made at the time of the grant of the Award or, unless in contravention of any
express term of the Plan or an Agreement, at any time thereafter. All decisions
made by the Committee pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Participants unless revised by
the Committee, subject to any ratifications or approvals of the Board that the
Committee or Board may request. Any determination shall not be subject to de
novo review if challenged in court. Neither the Committee (including any member
thereof) nor the Company shall have any liability to any Participant for any
matter it determined in good faith as being in compliance with the Code even if
such determination was later proved incorrect.
 
Article 4.
Shares and Eligibility.

 
Section 4.1 Number of Shares.  The maximum number of shares of Class A Common
Stock and Class B Common Stock (in the aggregate) which may be used for Awards
under this Plan (all of which may be issued pursuant to the exercise of
Incentive Stock Options) shall be equal to 6,500,000 shares; provided that in
any case the maximum number of such shares which may be used for Awards other
than Stock Options or Stock Appreciation Rights shall be 2,500,000 shares. Upon
approval of the Plan by shareholders, the 2002 Plan will immediately cease to be
available for use for the grant of new incentive awards other than awards
granted wholly from shares returned to the 2002 Plan by forfeiture after the
annual shareholder meeting in July, 2009 and the issuance of Class B Common
Stock in substitution for Class A Common Stock as provided in Section 3.4 of the
2002 Plan. The shares of Stock available under the Plan may be Class A Common
Stock, Class B Common Stock or any combination thereof and may be
 


 
 
7

--------------------------------------------------------------------------------

 


authorized and unissued shares, treasury shares or a combination thereof, as the
Committee shall determine.
 
Section 4.2 Release of Shares.  Subject to Section 4.1, the Committee shall have
full authority to determine the class and number of shares of Stock available
for Awards. In its discretion the Committee may include (without limitation), as
available for distribution, (a) shares of Stock subject to any Award that have
been previously forfeited; or (b) shares under an Award that otherwise
terminates without issuance of Stock being made to a Participant. Any shares
that are available immediately prior to the termination of the Plan, or any
shares of Stock returned to the Company for any reason subsequent to the
termination of the Plan, may be transferred to a successor plan.
 
Section 4.3 Restrictions on Shares.  Stock issued upon exercise of an Award
shall be subject to the terms and conditions specified herein and to such other
terms, conditions and restrictions as the Committee in its discretion may
determine and/or provide in the Agreement. The Company shall not be required to
issue or deliver any certificates for Stock, cash or other property prior to (a)
the completion of any registration or qualification of such shares under
federal, state or other law, or any ruling or regulation of any government body
which the Committee determines to be necessary or advisable; (b) the
satisfaction of any applicable withholding obligation in order for the Company
or an Affiliate to obtain a deduction or discharge its legal obligation with
respect to the exercise of an Award; and (c) satisfaction of any other terms,
conditions or restrictions specified by the Committee herein, in any applicable
Agreement or otherwise. The Company may cause any certificate (or other
representation of title) for any shares of Stock to be delivered to be properly
marked with a legend or other notation reflecting the limitations on transfer of
such Stock as provided in this Plan, any shareholder agreement then in effect,
or as the Committee may otherwise require. The Committee may require any person
exercising an Award to make such representations and furnish such information as
it may consider appropriate in connection with the issuance or delivery of the
Stock in compliance with applicable law or otherwise.
 
Section 4.4 Shareholder Rights.  No person shall have any rights of a
shareholder as to Stock subject to an Award until, after proper exercise of the
Award or other action required, such shares shall have been recorded on the
Company’s official shareholder records as having been issued and transferred.
Upon exercise of the Award or any portion thereof, the Company will have a
reasonable period in which to issue and transfer the shares, and a Participant
will not be treated as a shareholder for any purpose whatsoever prior to such
issuance and transfer. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records, except
as provided herein or in an Agreement.
 
Section 4.5 Effect of Certain Corporate Changes.  Notwithstanding anything to
the contrary herein, in the event of any share dividend, share split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company shareholders other than a cash dividend),
reorganization, rights offering, a partial or complete liquidation, or any other
corporate transaction, Company securities offering or event involving the
Company and having an effect similar to any of the foregoing, then the Committee
shall make appropriate adjustments or substitutions as described below in this
Section and in compliance with the Code. The adjustments or substitutions may
relate to the
 


 
 
8

--------------------------------------------------------------------------------

 


number of shares of Stock available for Awards under the Plan, the number of
shares of Stock covered by outstanding Awards, the Exercise Price per share of
outstanding Awards, and any other characteristics or terms of the Awards as the
Committee may deem necessary or appropriate to reflect equitably the effects of
such changes to the Participants; provided, however, that to the extent that
Section 409A, Section 422 or Section 162(m) of the Code shall apply to an Award,
any such adjustments or substitutions shall only be made to the extent that, in
the Committee’s good faith determination, they comply with the requirements of
Section 409A to avoid being subject to taxation under Section 409A(a)(1) of the
Code, Section 422 of the Code to continue treatment as “incentive stock option”
under Section 422 of the Code and Section 162(m) of the Code to continue
treatment as qualified performance based compensation under Section 162(m) of
the Code.
 
Section 4.6   Eligibility.  Except as herein provided, the persons who shall be
eligible to participate in the Plan and be granted Awards shall be those persons
who are current or prospective employees of, or consultants or advisors to, the
Company or any Affiliate, or current or prospective non-employee members of the
Board of Directors of the Company or any Affiliate. Of those persons described
in the preceding sentence, the Committee may, from time to time, select persons
to be granted Awards and shall determine the terms and conditions with respect
thereto. In making any such selection and in determining the form of the Award,
the Committee shall give consideration to such factors deemed appropriate by the
Committee.
 
Section 4.7  Exchange.  Notwithstanding anything herein or in any Agreement to
the contrary, the Committee may at any time and from time to time, with the
consent of the affected Participant, exchange the class of Stock a Participant
holds pursuant to unvested and outstanding Awards of Restricted Stock from Class
A Common Shares to Class B Common Shares.
 
 
Article 5.
Bonus Awards

 
(a)           General.  The Committee shall have authority to establish, from
time to time, various programs under the Plan pursuant to which Participants may
be granted Bonus Awards. A Bonus Award shall entitle the Participant to earn
incentive compensation based on the achievement of performance goals established
for one or more performance periods. For each program, the Committee shall
establish the terms and conditions of each program which may include, without
limitation, the performance period, the Participants who will participate in the
program, the various possible award levels for each Participant, which may
include a threshold, target and maximum award and may or may not be based on
percentages of base salary, and the performance goals that must be met for each
award level to be earned. An Agreement with each Participant shall not be
necessary.
 
(b)           Earning Bonus Award.  A Participant shall not earn a Bonus Award
and no payment shall be made until the Committee determines that the performance
goals have been obtained for the relevant award level for the relevant
performance period and that the other material terms have been satisfied for the
performance period. Whether or not a Participant has earned a Bonus Award shall
be determined by the Committee in its sole discretion. Following determination
of a Bonus Award, the Committee may make adjustments to a Bonus Award to reflect
individual performance during such performance period.
 
(c)           Payment.  Unless otherwise determined by the Committee, payment
for all Bonus Awards shall be made in cash within the short-term deferral period
in accordance with Section 409A of the Code unless otherwise deferred pursuant
to the Company’s then applicable non-qualified deferred compensation plan.
 


 
 
9

--------------------------------------------------------------------------------

 


(d)           Non-transferability of Bonus Awards.  Unless otherwise
specifically provided in the Agreement, no Bonus Award shall be sold, assigned,
margined, transferred, encumbered, conveyed, gifted, alienated, hypothecated,
pledged or disposed of, other than by will or by the laws of descent and
distribution; provided, however, under no circumstances may a Participant
assign, transfer, convey or dispose of a Bonus Award for consideration unless
pursuant to a Domestic Relations Order.
 
Article 6.
Stock Options.

 
Section 6.1 General.  The Committee shall have authority to grant Options under
the Plan at any time or from time to time. The Committee shall consider the
potential impact of Section 409A of the Code on each grant of Options and, if
necessary, shall make the terms and conditions of the Options, in its good faith
determination, comply with the requirements of Section 409A of the Code to avoid
being subject to taxation under Section 409A(a)(1) of the Code. An Option shall
entitle the Participant to receive Stock upon exercise of such Option, subject
to the Participant’s satisfaction in full of any conditions, restrictions or
limitations imposed in accordance with the Plan or an Agreement (the terms and
provisions of which may differ from other Agreements) including, without
limitation, payment of the Exercise Price.
 
Section 6.2 Grant.  The grant of an Option shall occur as of the Grant Date
determined by the Committee, provided that the Grant Date shall not be earlier
than the date upon which the Committee acts to grant the Option. Options may be
granted alone or in connection with other Awards. An Award of Options shall be
evidenced by, and subject to the terms of, an Agreement. The Committee shall
have the authority to grant any Participant Incentive Stock Options,
Non-Qualified Stock Options or both types of Options (in each case with or
without Stock Appreciation Rights); provided, however, only a person who is a
common-law employee of the Company, any “parent corporation” of the Company, or
a “subsidiary corporation” of the Company (each term as defined in Section 424
of the Code) on the date of grant shall be eligible to be granted an Incentive
Stock Option. To the extent that any Option is not designated as an Incentive
Stock Option or even if so designated does not qualify as an Incentive Stock
Option, it shall constitute a Non-Qualified Stock Option.
 
Section 6.3 Terms and Conditions.  Options shall be subject to such terms and
conditions as shall be determined by the Committee, including and subject to the
following:
 
(a)           Exercise Price.  The Exercise Price per share shall not be less
than the Fair Market Value per share on the Grant Date. If an Option which is
intended to qualify as an Incentive Stock Option is granted to an individual who
owns or who is deemed to own shares possessing more than ten percent (10%) of
the combined voting power of all classes of shares of the Company, a parent
corporation or any subsidiary corporation (each term as defined in Section 6.2)
(a “10% Owner”), the Exercise Price per share shall not be less than one hundred
ten percent (110%) of the Fair Market Value per share on the Grant Date.
 
(b)           Option Period.  The Option Period of each Option shall be fixed by
the Committee. In the case of an Incentive Stock Option, the Option Period shall
not exceed ten (10) years from the Grant Date.  If an Option which is intended
to be an Incentive Stock Option is granted to a 10% Owner, the Option Period
shall not exceed five (5) years from the Grant Date.  No Option which is
intended to be an Incentive Stock Option
 


 
 
10

--------------------------------------------------------------------------------

 


shall be granted more than ten (10) years from the date the Plan is adopted by
the Company or the date the Plan is approved by the shareholders of the Company,
whichever is earlier.
 
(c)           Exercisability.  Subject to Section 11.1 and Section 6.4, an
Option shall be exercisable in whole or in such installments and at such times,
as established by the Committee in an Agreement; provided, however, no Incentive
Stock Option may be exercised before the Plan is approved by the shareholders of
the Company in the manner prescribed by Section 422 of the Code. The Committee
may provide in an Agreement for an accelerated exercise of all or part of an
Option upon such events or standards that it may determine, including one or
more Performance Measures. In addition, the Committee may at any time accelerate
the exercisability of all or part of any Option. If an Option is designated as
an Incentive Stock Option, the aggregate Fair Market Value (determined on the
Grant Date of the Option) of the Stock as to which such Incentive Stock Option
which is exercisable for the first time during any calendar year (under the Plan
or any other plan of the Company or any parent corporation or subsidiary
corporation) shall not exceed $100,000. Except as otherwise provided in
Article 11 in connection with acceleration events, or certain occurrences of
termination, no Award granted under this Plan to an officer or director of the
Company may be exercised, and no restrictions relating thereto may lapse, within
six months of the date of such grant if (i) the requirements of Exchange Act
Rule 16b-3(d)(1) were not satisfied with respect to the issuance of such Award;
and (ii) the Committee has not otherwise waived such limitation.
 
(d)           Method of Exercise.  Subject to the provisions of this Article
6 and the applicable Agreement, a Participant may exercise Options, in whole or
in part, during the Option Period by giving written notice of exercise on a form
provided by the Committee to the Company specifying the number of shares of
Stock subject to the Option to be purchased. Such notice shall be accompanied by
payment in full of the purchase price by cash or certified check or such other
form of payment as the Company may accept. If permitted in the applicable
Agreement or otherwise by the Committee, payment in full or in part may also be
made by (i) delivering Stock already owned by the Participant (for any minimum
period required by the Committee) having a total Fair Market Value on the date
of such delivery equal to the Exercise Price; (ii) the delivery of cash by a
broker-dealer as a “cashless” exercise, provided such method of payment may not
be used by an executive officer of the Company or a member of the Board to the
extent such payment method would violate Rule 16b-3 or the Exchange Act; (iii)
withholding by the Company of Stock subject to the Option having a total Fair
Market Value as of the date of delivery equal to the Exercise Price; or (iv) any
combination of cash and the foregoing.
 
(e)           Conditions for Issuance of Shares.  No shares of Stock shall be
issued until full payment therefor has been made. A Participant shall have all
of the rights of a shareholder of the Company holding the class of shares that
is subject to such Option (including, if applicable, the right to vote the
shares and the right to receive dividends) when the Participant has given
written notice of exercise, has paid in full for such shares, and such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred.
 
(f)           Non-transferability of Options.  Unless otherwise specifically
provided in the applicable Agreement, no Option shall be sold, assigned,
margined, transferred,
 


 
 
11

--------------------------------------------------------------------------------

 


encumbered, conveyed, gifted, alienated, hypothecated, pledged, or disposed of,
other than by will or by the laws of descent and distribution, and all Options
shall be exercisable during the Participant’s lifetime only by the Participant;
provided, however, under no circumstances may a Participant assign, transfer,
convey or dispose of an Option for consideration unless pursuant to a Domestic
Relations Order.
 
Section 6.4 Termination of Employment.  Except as otherwise provided by the
Committee in the applicable Agreement, any portion of the Option that was not
vested and exercisable on the date of Termination of Employment shall expire and
be forfeited on such date, and any portion of the Option that was vested and
exercisable on date of Termination of Employment shall also expire and be
forfeited on such date to the extent not exercised before that date.
Notwithstanding the foregoing, (a) with respect to Options granted to employees,
except for such longer or shorter periods as provided in the applicable
Agreement with respect to Non-Qualified Stock Options and for such shorter
periods as provided in the applicable Agreement with respect to Incentive Stock
Options, if the Termination of Employment was other than for Cause, death or
disability (as defined in Section 22(e)(3) of the Code), the portion of the
Option that is vested as of the date of Termination of Employment shall expire
and be forfeited at midnight ninety (90) days from the date of such termination
and if Termination of Employment was on account of death or disability (as
defined above) the portion of the Option that is vested as of the date of
Termination of Employment shall expire and be forfeited at midnight one (1) year
from the date of such termination, and (b) with respect to Options granted to
non-employee members of the Board of Directors the portion of the Option that is
vested as of the date of Termination of Employment shall expire and be forfeited
at midnight two (2) years from the date of such termination. Notwithstanding
anything herein to the contrary, no Option shall be exercisable after the date
set forth in the applicable agreement.
 
Article 7.
Stock Appreciation Rights.

 
Section 7.1 General.  The Committee shall have authority to grant Stock
Appreciation Rights under the Plan at any time or from time to time. Stock
Appreciation Rights may be awarded alone or in tandem with other Awards granted
under the Plan. The Committee shall consider the potential impact of Section
409A of the Code on each grant of Stock Appreciation Rights and, if determined
to be necessary, shall make the terms of conditions of the Stock Appreciation
Rights, in its good faith determination, comply with the requirements of Section
409A of the Code to avoid being subject to taxation under Section 409A(a)(1) of
the Code. Subject to the Participant’s satisfaction in full of any conditions,
restrictions or limitations imposed in accordance with the Plan or the
applicable Agreement, a Stock Appreciation Right shall entitle the Participant
to surrender to the Company the Stock Appreciation Right and to receive in Stock
the number of shares described in Section 7.3(b).
 
Section 7.2 Grant.  The grant of a Stock Appreciation Right shall occur as of
the Grant Date determined by the Committee. A Stock Appreciation Right entitles
a Participant to receive Stock as described in Section 7.3(b). An Award of Stock
Appreciation Rights shall be evidenced by, and subject to the terms of, an
Agreement.
 
Section 7.3 Terms and Conditions.  Stock Appreciation Rights shall be subject to
such terms and conditions as shall be determined by the Committee and set forth
in an Agreement, including (but not limited to) the following:
 


 
 
12

--------------------------------------------------------------------------------

 


(a)           Period and Exercise.  The term of a Stock Appreciation Right shall
be established by the Committee. A Stock Appreciation Right shall be for such
period and, subject to Section 11.1 and Section 7.3(e), shall be exercisable in
whole or in installments and at such times as established by the Committee in an
Agreement. The Committee may provide in an Agreement for an accelerated exercise
of all or part of a Stock Appreciation Right upon such events or standards that
it may determine, including one or more Performance Measures. In addition, the
Committee may at any time accelerate the exercisability of all or part of any
Stock Appreciation Right. Stock Appreciation Rights shall be exercised by the
Participant’s giving written notice of exercise, on a form provided by the
Committee, to the Company specifying the portion of the Stock Appreciation Right
to be exercised.
 
(b)           Delivery of Stock.  Upon the exercise of a Stock Appreciation
Right, a Participant shall receive a number of shares of Stock equal in value to
the excess of the Fair Market Value per share of Stock on the date of exercise
over the Exercise Price per share of Stock specified in the related Agreement,
multiplied by the number of shares in respect of which the Stock Appreciation
Right is exercised; provided, however, the Agreement may provide for payment in
cash, or a combination of Stock and cash, or the Committee may reserve the right
to determine the manner of payment at the time the Stock Appreciation Right is
exercised. The Exercise Price per share shall not be less than the Fair Market
Value per share on the Grant Date. The aggregate Fair Market Value per share of
Stock shall be determined as of the date of exercise of such Stock Appreciation
Right.
 
(c)           If the Stock Appreciation Right is granted in connection with an
Option under the Plan then (i) the Participant, upon exercise of all or any part
of the Stock Appreciation Rights, shall surrender to the Company, unexercised,
that portion of the underlying Option relating to the same number of shares of
Stock as is covered by the Stock Appreciation Rights (or the portion of the
Stock Appreciation Rights so exercised), (ii) the Stock Appreciation Right shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option and Options which have been so surrendered shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised, and (iii) the Stock Appreciation Right shall be exercisable only to
the extent that the related Option is exercisable and the Stock Appreciation
Right shall expire no later than the date on which the related Option expires.
 
(d)           Non-transferability of Stock Appreciation Rights.  Except as
specifically provided in the Plan or in the applicable Agreement, no Stock
Appreciation Rights shall be sold, assigned, margined, transferred, encumbered,
conveyed, gifted, alienated, hypothecated, pledged or disposed of, other than by
will or the laws of descent and distribution, and all Stock Appreciation Rights
shall be exercisable during the Participant’s lifetime only by the Participant;
provided, however, under no circumstances may a Participant assign, transfer,
convey or dispose of a Stock Appreciation Right for consideration unless
pursuant to a Domestic Relations Order.
 
(e)           Termination of Employment.  A Stock Appreciation Right shall be
forfeited or terminated at such time as an Option would be forfeited or
terminated under Section 6.4, unless otherwise provided in an Agreement.
 


 
 
13

--------------------------------------------------------------------------------

 


Article 8.           Restricted Stock.
 
Section 8.1 General.  The Committee shall have authority to grant Restricted
Stock under the Plan at any time or from time to time. The Committee shall
consider the potential impact of Section 409A of the Code on each grant of
Restricted Stock and, if determined to be necessary, shall make the terms and
conditions of the Restricted Stock, in its good faith determination, comply with
the requirements of Section 409A of the Code to avoid being subject to taxation
under Section 409A(a)(1) of the Code. The Committee may also require the
recipient of the grant to make an election under Section 83(b) of the Code if
the Restricted Stock so granted is subject to transfer restrictions or a
substantial risk of forfeiture and if not required by the Company but the
Participant makes an election under Section 83(b) of the Code the Participant
shall promptly file a copy of such election with the Company. The Committee
shall determine the number of shares of Restricted Stock to be awarded to any
Participant, the time or times within which such Awards may be subject to
forfeiture, and any other terms and conditions of the Awards. Each Award shall
be confirmed by, and be subject to the terms of, an Agreement which contains the
applicable terms and conditions of the Award, including the rate or times
provided by the Committee for the lapse of any forfeiture restrictions or other
conditions regarding the Award. The Committee may provide in an Agreement for an
accelerated lapse of any such restrictions upon such events or standards that it
may determine, including one or more Performance Measures. In addition, the
Committee may at any time accelerate the lapse of any such restrictions with
respect to all or part of any Restricted Stock.
 
Section 8.2 Grant, Awards and Certificates.  The grant of an Award of Restricted
Stock shall occur as of the Grant Date determined by the Committee. Restricted
Stock may be awarded either alone or in addition to other Awards granted under
the Plan. Notwithstanding the limitations on issuance of Stock otherwise
provided in the Plan, each Participant receiving an Award of Restricted Stock
shall be issued a certificate (or other representation of title) in respect of
such Restricted Stock. Such certificate shall be registered in the name of such
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award as determined by the
Committee and any restrictions the Stock may be subject to, including any
shareholder agreement then in effect. The Committee may require that the
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of any Award of
Restricted Stock, the Participant shall have delivered a share power, endorsed
in blank, relating to the Stock covered by such Award.
 
Section 8.3 Terms and Conditions.  Restricted Stock shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:
 
(a)           Rights.  Except as provided in Section 8.3(c) and notwithstanding
Section 4.4 and except as otherwise provided in the applicable Agreement, (i)
the Participant shall have, with respect to the Restricted Stock, all of the
rights of a shareholder of the Company holding the class of Stock that is the
subject of the Restricted Stock, including, if applicable, the right to vote the
shares, and (ii) for Restricted Stock which is performance based the Participant
shall not have the right to receive any dividends until the Restricted Stock is
vested at which time all unpaid and accrued dividends shall be paid. If any
dividends or other distributions are paid in shares of Stock, all such shares


 
 
14

--------------------------------------------------------------------------------

 
 
shall be subject to the same restrictions on transferability as the shares of
Restricted Stock with respect to which they were paid.
 
(b)           Criteria.  As described in Section 8.1 above, the Committee may
provide in an Agreement for the lapse of restrictions in installments and may
accelerate the vesting of all or any part of any Award and waive the
restrictions for all or any part of such Award; such provisions of an Agreement
or Committee action may be based on service, performance by the Participant or
by the Company or the Affiliate, including any division or department for which
the Participant is employed, Performance Goals for a Performance Period, or such
other factors or criteria as the Committee may determine.
 
(c)           Limitations on Transferability.  Subject to the provisions of the
Plan and the Agreement, during a period set by the Committee, commencing with
the date of such Award (the “Restriction Period”), the Participant shall not be
permitted to sell, assign, margin, transfer, encumber, convey, gift, alienate,
hypothecate, pledge or dispose of Restricted Stock; provided, however, under no
circumstances may a Participant assign, transfer, convey or dispose of
Restricted Stock for consideration unless pursuant to a Domestic Relations
Order.
 
(d)           Termination of Employment.  Unless otherwise provided in an
Agreement or determined by the Committee, if the Participant incurs a
Termination of Employment all shares of Restricted Stock still subject to
restriction shall be forfeited by the Participant, except the Committee shall
have the discretion to waive in whole or in part any or all remaining
restrictions with respect to any or all of such Participant’s Restricted Stock.
 
Article 9.
Deferred Stock.

 
Section 9.1 General.  The Committee shall have authority to grant an Award of
Deferred Stock under the Plan at any time or from time to time. Deferred Stock
may be awarded either alone or in addition to other Awards granted under the
Plan. The Committee may denominate a Deferred Stock Award in either shares of
Stock or units. The Committee shall consider the impact of Section 409A of the
Code on each grant of Deferred Stock and, if determined to be necessary, shall
make the terms and conditions of the Deferred Stock, in its good faith
determination, comply with the requirements of Section 409A of the Code to,
except as otherwise provided in Section 9.2(e) or Section 9.2(f), avoid being
subject to taxation under Section 409A(a)(1) of the Code. The Committee shall
determine the number of shares of Deferred Stock to be awarded to any
Participant, the duration of the period (the “Deferral Period”) prior to which
the Stock will be delivered, and the conditions under which receipt of the Stock
will be deferred and any other terms and conditions of the Awards. Each Deferred
Stock Award shall be evidenced by, and subject to the terms of, an Agreement.
 
Section 9.2 Terms and Conditions.  Deferred Stock Awards shall be subject to
such terms and conditions as shall be determined by the Committee, including the
following:
 
(a)           Rights.  Any rights, other than any rights explicitly set forth
herein, with respect to Deferred Stock shall be provided for in an Agreement.
 
(b)           Criteria.  Based on service, performance by the Participant or by
the Company or the Affiliate, including any division or department for which the
Participant


 
 
15

--------------------------------------------------------------------------------

 
 
 
is employed, Performance Goals for a Performance Period, or such other factors
or criteria as the Committee may determine, the Committee may provide for the
lapse of deferral limitations in installments and may accelerate the vesting of
all or any part of any Award and waive the deferral limitations for all or any
part of such Award.
 
(c)           Limitations on Transferability.  Subject to the provisions of the
Plan and the Agreement, Deferred Stock Awards may not be sold, assigned,
margined, transferred, encumbered, conveyed, gifted, alienated, hypothecated,
pledged, or disposed of during the Deferral Period; provided, however, under no
circumstances may a Participant assign, transfer, convey or dispose of Deferred
Stock Award for consideration unless pursuant to a Domestic Relations Order.
 
(d)           Termination of Employment.  Unless otherwise provided in an
Agreement or determined by the Committee, if the Participant incurs a
Termination of Employment the rights to the shares still covered by the Award
shall be forfeited by the Participant, except the Committee shall have the
discretion to waive in whole or in part any or all remaining deferral
limitations with respect to any or all of such Participant’s Deferred Stock.
 
(e)           Delivery.  At the expiration of the Deferral Period, the Committee
shall deliver Stock to the Participant pursuant to the Deferred Stock Award;
provided, however, an Agreement may provide for the further deferral of receipt
of the Deferred Stock payable under an Award for a specified time (or pursuant
to a fixed schedule) or until the occurrence of a permissible distribution event
under Section 409A of the Code; provided, further, however, the deferral in such
Agreement must be fixed no later than the time specified by Section 409A of the
Code.
 
(f)           Election.  If permitted in an Agreement, a Participant may elect
to further defer receipt of the Deferred Stock payable under an Award for a
specified time (or pursuant to a fixed schedule) or until the occurrence of a
permissible distribution event under Section 409A of the Code, subject to such
terms and conditions determined by the Committee. Any such election must be made
no later than the time provided by Section 409A of the Code, as determined by
the Committee.
 
Article 10.
Performance Awards.

 
Section 10.1 General.  The Committee shall have authority to grant Performance
Awards under the Plan at any time or from time to time. The Committee shall
consider the impact of Section 409A of the Code on each grant of a Performance
Award and, if determined to be necessary, shall make the terms and conditions of
the Performance Awards, in its good faith determination, comply with the
requirements of Section 409A of the Code to avoid being subject to taxation
under Section 409A(a)(1) of the Code. A Performance Unit and a Performance Share
each consist of the right to receive shares of Stock or cash, as provided in the
particular Agreement, and may be awarded either alone or in addition to other
Awards granted under the Plan. Performance Units shall be denominated in units
of value (including dollar value of shares of Stock) and Performance Shares
shall be denominated in a number of shares of Stock. Subject to the terms of the
Plan, the Committee shall have complete discretion to determine the number of
Performance Units and Performance Shares, if any, granted to each Participant,
the conditions for vesting or lapsing of restrictions, the time or times within
which such Awards may be subject


 
 
16

--------------------------------------------------------------------------------

 
 
to forfeiture, whether dividend equivalents shall be paid and any other terms
and conditions of the Awards. Each Performance Award shall be evidenced by, and
be subject to the terms of, an Agreement.
 
Section 10.2 Earning Performance Awards.  The Committee shall determine the
extent to which any Performance Award has been earned.
 
Section 10.3 Termination of Employment.  Unless otherwise specifically provided
in an Agreement or determined by the Committee, in the event that a Participant
incurs a Termination of Employment, all Performance Awards shall be forfeited by
the Participant to the Company. Any distribution of earned Performance Awards
authorized by an Agreement or determined by the Committee may be made at the
same time payments are made to Participants who did not incur a Termination of
Employment during the applicable Performance Period.
 
Section 10.4 Nontransferability.  Unless otherwise specifically provided in an
Agreement, Performance Awards may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, alienated, hypothecated, pledged, or disposed of,
other than by will or by the laws of descent and distribution; provided,
however, under no circumstances may a Participant assign, transfer, convey or
dispose of a Performance Award for consideration unless pursuant to a Domestic
Relations Order.
 
Article 11.
Change in Control Provisions.

 
Section 11.1 Impact of Event.  Notwithstanding any other provision of the Plan
to the contrary, other than Section 11.2, and unless otherwise specifically
provided in an Agreement, in the event of a company sale which shall include,
without limitation, the sale of all or substantially all of the Company’s
assets, the merger or consolidation of the Company with another entity and as a
result the Company is not the surviving entity, the acquisition of more than 50%
of the equity securities of the Company with the right to vote by one person or
a group of persons acting in concert or other similar transaction deemed
appropriate by the Committee, the Committee may provide, in its discretion, that
(a) the Bonus Awards, Stock Options, Stock Appreciation Rights, Restricted Stock
and Deferred Stock shall immediately vest and any performance goal or other
condition with respect to any Performance Shares or Performance Units shall be
deemed satisfied and/or (b) any Award shall terminate or be cancelled if not
exercised as of the date of such event.
 
Section 11.2 Additional Discretion.  The Committee shall have full discretion,
notwithstanding anything herein or in an Agreement to the contrary, with respect
to an outstanding Award upon a transaction described in Section 11.1 to provide
that the securities of another entity be substituted hereunder for the Stock and
to make equitable adjustment with respect thereto.
 
Section 11.3 Sole Determination.  The adjustments contained in this Article
11 and the manner of application of its provisions shall be determined solely by
the Committee.
 
Article 12.
Provisions Applicable to Shares Acquired Under this Plan.

 
Section 12.1 No Company Obligation.  Except to the extent specifically required
by applicable securities laws, none of the Company, an Affiliate or the
Committee shall have any duty or obligation to affirmatively disclose material
information to a record or beneficial holder
 


 
 
17

--------------------------------------------------------------------------------

 


of Stock or an Award, and such holder shall have no right to be advised of any
material information regarding the Company or any Affiliate at any time prior
to, upon, or in connection with receipt or the exercise or distribution of an
Award. The Company makes no representation or warranty as to the future value of
the Stock issued or acquired in accordance with the provisions of the Plan.
 
Article 13.
Miscellaneous.

 
Section 13.1 Amendments and Termination.  The Board may amend, alter, or
discontinue the Plan at any time, but no amendment, alteration or
discontinuation shall be made which would materially impair the rights of a
Participant under an Award theretofore granted without the Participant’s
consent. Notwithstanding the immediately preceding sentence, an amendment may be
made without a Participant’s consent to (a) cause the Plan or an Award to comply
with applicable law (including, but not limited to, any changes needed to avoid
taxation of an Award as a “nonqualified deferred compensation plan” under
Section 409A or under Section 280G of the Code) or (b) permit the Company or an
Affiliate a tax deduction under applicable law including, without limitation,
Section 162(m) of the Code. The Committee may amend, alter or discontinue the
terms of any Award theretofore granted, prospectively or retroactively, on the
same conditions and limitations (and exceptions to limitations) as apply to the
Board, and further subject to any approval or limitations the Board may impose.
Notwithstanding the foregoing, any amendments to the Plan shall require
shareholder approval to the extent required by federal or state law or any
regulations or rules promulgated thereunder or the rules of the national
securities exchange or market on which shares of Stock are listed.
 
Section 13.2 Unfunded Status of Plan.  It is intended that the Plan be an
“unfunded” plan for incentive compensation. The Company may create trusts or
other arrangements to meet the obligations created under the Plan to deliver
Stock or make payments; provided, however, that the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan and all
property held thereunder and income thereon shall remain solely the property and
rights of the Company (without being restricted to satisfying the obligations
created under the Plan) and shall be subject to the claims of the Company’s
general creditors. The Company’s obligations created under the Plan shall
constitute a general, unsecured obligation, payable solely out of its general
assets.
 
Section 13.3 Listing, Registration and Compliance with Laws and
Regulations.  All Awards made under this Plan shall be subject to the
requirement that if at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of the Stock subject
to such Award upon any securities exchange or under any state or federal
securities or other law or regulation, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to or in
connection with the granting of the Awards or the issuance or purchase of shares
thereunder, no Awards may be granted or exercised and no restrictions on Awards
be lifted, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The holders of such Awards shall
supply the Company with such certificates, representations and information as
the Company shall request and shall otherwise cooperate with the Company in
obtaining such listing, registration, qualification, consent or approval. In the
case of officers and other Persons subject to Section 16(b) of the Exchange Act,
the Committee may at any time impose any limitations upon the exercise of an
Option, Stock
 


 
 
18

--------------------------------------------------------------------------------

 


Appreciation Right or Restricted Stock or the lifting of restrictions on an
Award of Deferred Stock or a Performance Award that, in the Committee’s
discretion, are necessary or desirable in order to comply with such Section
16(b) and the rules and regulations thereunder. If the Company, as part of an
offering of securities or otherwise, finds it desirable because of federal or
state regulatory requirements to reduce the period during which any Options,
Stock Appreciation Rights or Restricted Stock may be exercised, the Committee,
may, in its discretion and without the Participant’s consent, so reduce such
period on not less than 15 days written notice to the holders thereof.
 
Section 13.4 Provisions Relating to Section 162(m) of the Code.
 
Awards to Covered Employees shall be governed by the terms and conditions of
this Section 13.4 in addition to the remainder of the Plan, to the extent the
Committee desires such Awards to be qualified performance-based compensation
under Section 162(m) of the Code. Notwithstanding anything herein to the
contrary, the Committee may establish Awards where only a portion is structured
to satisfy the requirements for qualified performance-based compensation under
Section 162(m) of the Code as long as it is objectively clear which portion of
the Award is not structured to satisfy the requirements for qualified
performance-based compensation under Section 162(m) of the Code and which
portion is structured to satisfy such requirements. Should terms and conditions
set forth under this Section 13.4 conflict with the remainder of the Plan, the
terms and conditions of this Section 13.4 shall prevail.
 
(a)           No Delegation.  The Committee shall not delegate responsibility
for any employee the Committee believes may be a Covered Employee.
 
(b)           Performance Goals. The specific Performance Goals for employees
who are Covered Employees shall be based upon one or more of the Performance
Measures that apply to the individual, a business unit or the Company as a
whole, and measured over a Performance Period.
 
(c)           Establishment of Performance Goals. All Performance Goals relating
to Covered Employees for a relevant Performance Period shall be established by
the Committee in writing prior to the beginning of the Performance Period, or by
such other later date for the Performance Period as may be permitted under
Section 162(m) of the Code, which is currently no later than ninety (90) days
after the commencement of a Performance Period (or, if shorter, no later than
after 25% of the Performance Period has elapsed).
 
(d)           Objective. The Performance Goals must be objective and must
satisfy third party “objectivity” standards as provided in Section 162(m) of the
Code.
 
(e)           Adjustments. The Committee shall appropriately adjust any
evaluation of performance under Performance Measures to exclude any of the
following events that occurs during a Performance Period (as long as such
exclusion does not result in any Award or program with regard to Covered
Employees to fail to satisfy the requirements to be qualified performance-based
compensation under Section 162(m) of the Code): (i) asset write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion
 


 
 
19

--------------------------------------------------------------------------------

 


No. 30 and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year.
 
(f)           Negative Discretion Only. The Committee shall have no discretion
to increase any payment, but shall have negative discretion to decrease any
payment.
 
(g)           Pre-Payment Certification. The Award and payment of any Award
under the Plan to a Covered Employee shall be contingent upon the attainment of
the Performance Goals that are applicable to such Award. The Committee shall
certify in writing prior to payment of any such Award that such applicable
Performance Goals have been satisfied. Resolutions adopted by the Committee may
be used for this purpose.
 
(h)           Limitations on Stock Options and Stock Appreciation Rights.  The
total aggregate maximum number of shares of Stock for which Stock Options and
Stock Appreciation Rights, in the aggregate, may be granted to any Covered
Employee during any period of twelve consecutive months shall not exceed
1,000,000 shares.
 
(i)           Limitation on Bonus Award.  The total aggregate maximum amount of
compensation that could be paid to any Covered Employee pursuant to a Bonus
Award during any period of twelve consecutive months shall not exceed $2.5
million.
 
(j)           Limitation on Restricted Stock.  The total aggregate maximum
number of shares of Restricted Stock that may be granted to any Covered Employee
during any period of twelve consecutive months shall not exceed 750,000 shares.
 
(k)           Limitation on Deferred Stock and Performance Awards.  The total
aggregate maximum value (determined on the date of grant) of Awards of Deferred
Stock and Performance Awards, in the aggregate, that may be granted to any
Covered Employee during any period of twelve consecutive months shall not exceed
$5 million.
 
(l)           Deduction.  Notwithstanding anything contained in this Plan to the
contrary, the Company may delay payment to any Participant to the extent that
the Company reasonably anticipates that if the payment were made as scheduled,
the Company’s deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code and then only if all payments
that could be delayed are also delayed. The delayed payment shall be made at the
time required by Section 409A of the Code. To the extent not prohibited by
Section 409A of the Code, if the delayed payment consists of cash, interest
shall accrue on the delayed payment at the rate of 7% per annum and if the
delayed payment consists of Stock, dividends and distributions paid with respect
to such Stock shall be added to the delayed payment. This Section 13.4(l) shall
be interpreted and implemented in accordance with Section 409A of the Code and
may be amended by the Committee in the Committee’s sole discretion to ensure
such compliance.
 
(m)           Other Restrictions.  All Awards under the Plan to Covered
Employees or to other Participants who may become Covered Employees at a
relevant future date shall be further subject to such other terms, conditions,
restrictions, and requirements as the Committee may determine to be necessary to
carry out the purposes of this Section 13.4 which is to avoid the loss of
deduction by the Company under Section 162(m) of the Code.
 


 
 
20

--------------------------------------------------------------------------------

 


(n)           No Impermissible Discretion.  To the extent any provision of the
Plan creates impermissible discretion under Section 162(m) of the Code or would
otherwise violate Section 162(m) of the Code with regard to Covered Employees,
such provision shall have no force or effect.
 
Section 13.5 No Additional Obligation.  Nothing contained in the Plan shall
prevent the Company or an Affiliate from adopting, other or additional
compensation or benefit arrangements for its employees.
 
Section 13.6 Withholding.  No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award, the Participant shall pay to the Company (or
other entity identified by the Committee), or make arrangements satisfactory to
the Company or other entity identified by the Committee regarding the payment
of, any federal, state, or local taxes of any kind (including any employment
taxes) required by law to be withheld with respect to such income. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. Subject to approval by the Committee, a
Participant may elect to have such tax withholding obligation satisfied, in
whole or in part, by (a) authorizing the Company to withhold from shares of
Stock to be issued pursuant to any Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the required statutory minimum (but no more than such required minimum)
with respect to the Company’s withholding obligation, or (b) transferring to the
Company shares of Stock owned by the Participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
required statutory minimum (but no more than such required minimum) with respect
to the Company’s withholding obligation.
 
Section 13.7 Controlling Law.  The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Indiana (other than its law respecting choice of law). The Plan shall
be construed to comply with all applicable law and to avoid liability to the
Company, an Affiliate or a Participant. In the event of litigation arising in
connection with actions under the Plan, the parties to such litigation shall
submit to the jurisdiction of courts located in Marion County, Indiana, or to
the federal district court that encompasses said county.
 
Section 13.8 Offset.  Any amounts owed to the Company or an Affiliate by the
Participant of whatever nature may be offset by the Company from the value of
any Award to be transferred to the Participant, and Stock, cash or other thing
of value under this Plan or an Agreement may be held by the Company and not
transferred to such Participant unless and until all disputes between the
Company and the Participant have been fully and finally resolved and the
Participant has waived all claims to such against the Company or an Affiliate.
 
Section 13.9 No Rights with Respect to Continuance of Employment.  Nothing
contained herein shall be deemed to alter the relationship between the Company
or an Affiliate and a Participant, or the contractual relationship between a
Participant and the Company or an Affiliate if there is a written contract
regarding such relationship. Nothing contained herein shall be construed to
constitute a contract of employment between the Company or an Affiliate and a
Participant. The Company or an Affiliate and each of the Participants continue
to have the right
 


 
 
21

--------------------------------------------------------------------------------

 


to terminate the employment or service relationship at any time for any reason,
except as provided in a written contract. The Company or an Affiliate shall have
no obligation to retain the Participant in its employ or service as a result of
this Plan. There shall be no inference as to the length of employment or service
hereby, and the Company or an Affiliate reserves the same rights to terminate
the Participant’s employment or service as existed prior to the individual
becoming a Participant in this Plan.
 
Section 13.10 Awards in Substitution for Awards Granted by Other
Corporations.  Awards may be granted under the Plan from time to time in
substitution for awards held by employees, directors or service providers of
other corporations who are about to become officers or employees of the Company
or an Affiliate as the result of a merger or consolidation of the employing
corporation with the Company or an Affiliate, or the acquisition by the Company
or an Affiliate of the assets of the employing corporation, or the acquisition
by the Company or Affiliate of the shares of the employing corporation, as the
result of which it becomes an Affiliate. The terms and conditions of the Awards
so granted may vary from the terms and conditions set forth in this Plan at the
time of such grant as the Committee may deem appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted and to ensure that the requirements imposed under Sections 162(m), 409A
and 424 of the Code are met.
 
Section 13.11 Delivery of Stock Certificates.  To the extent the Company uses
certificates to represent shares of Stock, certificates to be delivered to
Participants under this Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the Participant, at the
Participant’s last known address on file with the Company. Any reference in this
Section or elsewhere in the Plan or an Agreement to actual stock certificates
and/or the delivery of actual stock certificates shall be deemed satisfied by
the electronic record-keeping and electronic delivery of shares of Stock or
other mechanism then utilized by the Company and its agents for reflecting
ownership of such shares.
 
Section 13.12 Indemnification.  To the maximum extent permitted under the
Company’s Articles of Incorporation and by-laws, each person who is or shall
have been a member of the Committee, or of the Board, shall be indemnified and
held harmless by the Company against and from (a) any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company’s prior written approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or by-laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
 
Section 13.13 Severability.  If any provision of this Plan shall for any reason
be held to be invalid or unenforceable, such invalidity or unenforceability
shall not effect any other
 


 
 
22

--------------------------------------------------------------------------------

 


provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.
 
Section 13.14 Successors and Assigns.  This Plan shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon a Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.
 
Section 13.15 Entire Agreement.  This Plan and the Agreements constitute the
entire agreement with respect to the subject matter hereof and thereof, provided
that in the event of any inconsistency between the Plan and the Agreement, the
terms and conditions of this Plan shall control.
 
Section 13.16 Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
 
Section 13.17 Headings.  The headings contained in this Plan are for reference
purposes only and shall not affect the meaning or interpretation of this Plan.
 
Section 13.18 Notice.  All notices and other communications required or
permitted to be given under the Plan shall be in writing or other form approved
by the Committee and shall be deemed to have been duly given as follows (a) if
to the Company mailed first class, postage prepaid at the principal business
address of the Company to the attention of the Secretary of the Company; or (b)
if to any Participant then delivered personally, mailed first class, postage
prepaid at the last address of the Participant known to the sender at the time
the notice or other communication is sent or delivered, or by e-mail,
interoffice mail, intranet or other means of office communication determined by
the Committee.
 
 

23